DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final action is in reply to the amendments and remarks filed on 7 March 2022.
Claims 1-7 were previously canceled. 
Claims 8-10, 12, 15-17, 19, 22-24 and 27 have been amended.
Claims 8-27 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are insufficient to overcome the 101 rejection previously raised.  These rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.

Response to Arguments
Applicant’s arguments filed on 7 March 2022 have been fully considered but are not persuasive.
Applicant argues that the claims do not fall within the abstract idea groupings for mental processes, nor are they purely mathematical functions, since they require specific data.  Examiner respectfully disagrees.
Optimizing an objective function to determine a likelihood is merely a 
Applicant argues that like McRo the claims illustrate a technical improvement and are integrated into a practical application and illustrate an inventive concept, which amounts to significantly more.  Examiner respectfully disagrees.    Merely performing a series of estimations, likelihood calculations and iterative probabilities for areas in a map does not illustrate a technical solution to a technical problem.  Unlike McRo, the claims do not set forth a technical implementation of a process that achieves the same results as a manual process in a different manner.  The claimed invention merely applies the abstract concept in a generically recited computer implemented environment.  Improving the accuracy of the calculations illustrate an alleged improvement that is part of the abstract analysis itself and does not illustrate an improvement to the technology or the function of the computer itself.  Using specific parameters to maximize an objective function is part of the analytic abstract process, lowering the degree of freedom of a model again relates to the abstract complex math and does not illustrate a technical solution to a technical problem and does not show how the technology itself is improved by increased probability accuracies.  This does not amount to an inventive concept that amounts to significantly more by setting forth a meaningful implementation of an otherwise abstract concept because the additional elements are not essential to the ability to execute the claimed steps but instead merely apply the concept “by a computer”.  The 101 rejection is respectfully maintained and updated below as necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite receiving demographic information including population, distance and area data, estimating first, second and third parameters and then iteratively generating a set of probabilities by optimizing objective functions indicating likelihood of migration between areas.  These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  But for the processor and memory storing instructions language, the independent claims encompass a user simply observing data and making estimations and calculating probabilities in their mind or with the use of pencil and paper.  Iteratively generating a set of probabilities including optimizing 
This judicial exception is not integrated into a practical application.  The claims recite a processor, memory storing instructions and computer readable medium.  Outputting a set of area-by-area probability results is  also recited at a high level of generality and amounts to mere data transmission or outputting, which is a form of insignificant extra solution activity. The receiving, estimating and iteratively generating steps are all recited at a high level of generality and merely apply or automate the steps in a computer implemented environment.  Each of the additional elements does no more than merely apply the exception using instructions executed on a generic processor and stored in memory. The combination of these additional element is no more than merely instructions to apply the exception using a generic computer component.  Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A prong 2 above, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B and does not provide an inventive concept.
For the outputting step that was considered extra solution activity in step 
Dependent claims 9-14, 16-21 and 23-27 include all of the limitations of the independent claims and therefore recite the same abstract idea.  The claims further narrow the mental process and mathematical calculations by describing additional estimations, additional information, maximizing a likelihood, e.g. complex math, additional receiving and describe the area data used as being a grid.  These limitations do not set forth any additional elements that transform the claims into a patent eligible invention by integration the abstract idea into a practical application nor do they amount to significantly more.  Therefore, Claims 8-27 are drawn to ineligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 


/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623